 Case: 4:19-cr-00386-HEA Doc. #: 23 Filed: 06/26/19 Page: 1 of 5 PageID #: 100




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    ) No.: 4: 19-cr-00386-HEA-PLC
                                             )
THOMAS G. HOBBS,                             )
                                             )
       Defendant.                            )

    DEFENDANT’S REPLY TO GOVERNMENT’S RESPONSE TO MOTION FOR
     DISCLOSURE OF UNREDACTED SEARCH WARRANT AFFIDAVIT AND
           INFORMATION CONCERNING SEIZURE OF EVIDENCE

       Now Comes Defendant, THOMAS G. HOBBS, through counsel, STEPHEN C.

WILLIAMS and for his Reply to the Government’s Response to his Motion to Compel

Disclosure of Unredacted Search Warrant and Affidavit states as follows:

       The government first asserts that continued sealing of the Search Warrant Affidavit is

necessary to maintain the secrecy of its investigation. Govt. Resp. at 3- 7. In doing so the

government primarily relies on cases which evaluate the propriety of unsealing a search warrant

affidavit for purposes of providing access to the recipient of a warrant when a case has not yet

been indicted,(See In re EyeCare Physicians of America, 100 F.3d 514, 517 (7th Cir. 1996); In re

Search Warrant for Secretarial Area Outside Office of Gunn, 855 F.2d 569, 573 (8th Cir. 1988);

In re Ares Armor, 687 F. App’x 622, 625 (9th Cir. 2017); In re Fair Finance, 692 F.3d 424 (6th

Cir. 2012); Bartholomew v. Pennsylvania, 221 F.3d 425, 429 n. 5 (3rd Cir. 2006)), or, in a post-

indictment case, where evaluating whether to grant public access to a warrant affidavit or

partially sealed indictment. United States v. Smith, 776 F.2d 1104; 1114- 15 (3rd Cr. 1985);

United States v. Shepard, 2010 WL 4962876, at *3 (E.D. Mo, Dec. 1, 2010). None of those
    Case: 4:19-cr-00386-HEA Doc. #: 23 Filed: 06/26/19 Page: 2 of 5 PageID #: 101




cases stand for the proposition that an indicted defendant can be denied access to a warrant

affidavit.

                  The only case the government cites that involves an indicted defendant is an

unpublished (and non-precedential) decision from the Fourth Circuit. See United States v.

Oliver, 99-4231, 1020 WL 263954 at *4 (4th Cir. 2000)1. In addition to being unpublished, the

case relies on two district court decisions that examined the question in the context of a pre-

indictment searches. See In re Search Warrants issued Aug. 29, 1994, 889 F.Supp. 296, 299

(S.D. Ohio 1995); In re Search of North Plastics, Inc., 940 F.Supp. 229, 232 (D. Minn. 1996).

Oliver also provides no facts upon which to evaluate its analysis and applicability to any other

matter (hence its unpublished status). Thus, although the Oliver Court appears to adopt a test

applicable to post -indictment cases that mirrors pre-indictment cases, this Court should decline

to do so as it is contrary to Supreme Court precedent and would significantly impede indicted

defendants’ rights under the Due Process Clause and the Fourth Amendment.

         Mr. Hobbs has been indicted and charged with possession of a firearm seized during the

execution of a search warrant. He has a right to examine the warrant in order to evaluate a

challenge to its sufficiency and to investigate and evaluate whether there are any actionable

misstatements in the warrant affidavit that would entitle him to an evidentiary hearing. See

Franks v. Delaware, 438 U.S. 154, 155 & 172 (1978). He cannot vindicate his due process and

Fourth Amendment Rights without access to the affidavit. He cannot file a motion to suppress

evidence under Federal Rule of Criminal Procedure 12(b) in accordance with the Court’s



1
  Under the Fourth Circuit’s own rules, citation to this case – which was published before January1, 2007- within
that Circuit “is disfavored except for the purpose of establishing res judicata, estoppel, or the law of the case. Rule
32.1, Local Rules of the Fourth Circuit.
                                                            2
    Case: 4:19-cr-00386-HEA Doc. #: 23 Filed: 06/26/19 Page: 3 of 5 PageID #: 102




scheduling order without access. And he certainly cannot waive his right to file a pretrial motion

in accordance with this Court’s scheduling order without access to the affidavit.2

         The government also suggests that the Court conduct an in-camera review of the affidavit

rather than allowing the defendant and counsel its own examination. With all due respect, this is

an adversarial system where Mr. Hobbs is entitled to the assistance of counsel. The government’s

suggestion evokes a passage from the Supreme Court in Franks: “The usual reliance of our legal

system on adversarial proceedings itself should be an indication that an ex parte inquiry is likely

to be less vigorous. The magistrate has no acquaintance with the information that may contradict

the good faith and reasonable basis of the affiant’s allegations.” 438 U.S. at 169. The remedy the

government suggests is untenable.

         If the government wanted to protect the integrity of its ‘on-going investigation’ it could

have waited to indict Mr. Hobbs for the firearms offense. The search warrant return, the

Indictment and the government’s motion all suggest that the firearm at issue in this case (a

shotgun) was unloaded and cased and that there was no ammunition seized with it. When Mr.

Hobbs had his initial appearance, the government did not ask for detention. So, what was the

hurry? The fact that the government strategically chose to initiate this charge when it did should

not work to the detriment of Mr. Hobbs’s due process and Fourth Amendment protections.

         The Government also asserts that the plain view doctrine obviates the need for evaluation

of the search warrant. Govt. Resp. at 7 – 9. This, says the government, is because the “Federal

Agents were Lawfully in Position to View the Shotgun.” Govt. Resp. at 8. Of course, this can

only be true if the warrant is valid and/or the officers were acting in good faith on the issuance of


2
  If Mr. Hobbs does not file a motion to suppress in accordance with the Court’s order, he will waive his rights to
filing one. Fed. Rule Crim. Proc. 12(c)(3).
                                                          3
 Case: 4:19-cr-00386-HEA Doc. #: 23 Filed: 06/26/19 Page: 4 of 5 PageID #: 103




the warrant – issues that cannot be evaluated without examination of the affidavit.

       Furthermore, here the government invokes the plain view doctrine because it seized an

item not contained in the search warrant, that was allegedly observed during the execution of the

warrant. Invoking the doctrine under these circumstances presupposes that the warrant was valid

when issued. See Horton v. California, 496 U.S. 128, 134 – 135 (1990); United States v. Nichols,

344 F.3d 793, 795 & 799 (8th Cir. 2003). Although the government cites to Horton in its

response, it seems to have ignored this premise. The other cases the government relies on have

no applicability to this case as they did not arise from circumstances where the government was

in the position to assert plain view because the agents were on premises while executing a

warrant. United States v. Evans, 830 F.3d 761, 766 (8th Cir. 2016) (seized evidence observed

during Terry stop); United States v. Banks, 514 F.3d 769, 772 & 774 (8th Cir. 2007) (evidence

seized during consent search of apartment); United States v. Miller, 929 F.2d 364 (8th Cir.

1991)(evidence seized during consent search of common garage area). In this case, the validity

of the search warrant is essential to the application of the plain view doctrine. Accordingly,

evaluation of the search warrant affidavit is an essential precondition to determining if the

government can properly assert this exception to the warrant requirement.

       Finally, the government somehow reads Defendant’s motion as “obliquely” conceding

that the agents were lawfully on the premises. How the government can make this claim with a

straight face is baffling. The government‘s response, inasmuch as it opposes disclosure of the

search warrant affidavit, is disingenuous at best.




                                                 4
 Case: 4:19-cr-00386-HEA Doc. #: 23 Filed: 06/26/19 Page: 5 of 5 PageID #: 104




                                                       s/Stephen C. Williams
                                                       Kuehn, Beasley & Young, P.C.
                                                       23 South 1st Street
                                                       Belleville, IL 62220
                                                       Telephone: (618) 277-7260
                                                       Fax: (618) 277-7718
                                                       swilliams@kuehnlawfirm.com




                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 26, 2019, I electronically filed the REPLY TO

GOVERNMENT’S RESPONSE TO MOTION TO DISCLOSE UNREDACTED SEARCH

WARRANT AFFIDAVIT with the Clerk of the Court using the CM/ECF system which will

send notification of such filing to all counsel of record.



                                                       s/Stephen C. Williams
                                                       Kuehn, Beasley & Young P.C.
                                                       23 South 1st Street
                                                       Belleville, IL 62220
                                                       Telephone: (618) 277-7260
                                                       Fax: (618) 277-7718
                                                       justinkuehn@kuehnlawfirm.com




                                                  5
